MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                          Jul 27 2015, 5:58 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark A. Bates                                             Gregory F. Zoeller
Office of the Lake County Public                          Attorney General of Indiana
Defender, Appellate Division
                                                          Cynthia L. Ploughe
Crown Point, Indiana
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Ahkeem Shakur Scott-Manna,                                July 27, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          45A03-1411-CR-391
        v.                                                Appeal from the
                                                          Lake Superior Court
State of Indiana,                                         The Honorable Diane Ross Boswell,
                                                          Judge
Appellee-Plaintiff.
                                                          Cause No. 45G03-1212-MR-8




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015         Page 1 of 12
[1]   Ahkeem Shakur Scott-Manna was convicted after a jury trial of murder,1 a

      felony, and was sentenced to sixty years executed. Scott-Manna appeals,

      raising the following restated issues:

                 I. Whether the trial court abused its discretion when it admitted into
                 evidence the victim’s statement identifying Scott-Manna as her
                 assailant;
                 II. Whether sufficient evidence was presented to prove the mens rea
                 element and to support his conviction for murder; and
                 III. Whether Scott-Manna’s sixty-year sentence is inappropriate in
                 light of the nature of the offense and the character of the offender.
[2]   We affirm.


                                       Facts and Procedural History
[3]   At approximately 10:00 a.m. on December 7, 2012, Gary police officers were

      dispatched to an apartment regarding a report that a man was hitting a woman.

      Officer LaRia Crews arrived at the apartment and knocked on the door. A

      young woman answered, who appeared to have been woken up by the

      knocking on the door. The woman told Officer Crews she had not called

      police, but that there was another woman in the apartment. She took Officer

      Crews to a bedroom door, and Dorothy Griffin exited the room. Griffin was

      “disheveled,” “frazzled,” “excited,” “battered,” and “crying.” Tr. at 77-78.

      Griffin was hurt, and her left eye was swollen. Griffin stated that “Twin” had

      battered her. She said he had held her down in her bedroom and had beaten




      1
          See Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 2 of 12
      her, yelling that “he was not going to allow her to turn him in because they

      were trying to kill him.” Id. at 83. When the police looked inside Griffin’s

      bedroom, they found no one there. Griffin told them that the man who had

      beaten her had jumped out the window when the police knocked on the door.

      The officers noticed that the screen had been pushed out of the bedroom

      window and was lying on the ground. Officer Crews called an ambulance for

      Griffin at that time.


[4]   Around the same time, other officers heard another dispatch concerning a man

      “running and screaming that someone’s trying to kill him.” Id. at 123. The

      man, later identified as Scott-Manna, entered a nearby McDonald’s restaurant,

      jumped over the counter, and acted paranoid and frantic. The officers located

      him about eight blocks from Griffin’s apartment. When they approached him,

      Scott-Manna repeated that someone was trying to kill him. He then stated, “I

      beat the old woman” and “Are you going to kill me?” Id. at 124. The officers

      told him they were not going to kill him and took him into custody.


[5]   The officers then drove Scott-Manna to the apartment complex where the crime

      occurred. Griffin was being placed in an ambulance, and Officer Crews asked

      Griffin, “Is that the man that beat you,” to which Griffin responded, “Yes,

      that’s ‘Twin.’” Id. at 127. Scott-Manna apologized and then stated, “Yeah, I

      beat that . . . bitch, bitch’s ass.” Id. He also said, “Yeah, I hit that old bitch. I

      busted her in the face.” Id. at 144. Both Griffin and Scott-Manna were taken to

      the hospital. While in the emergency room, Scott-Manna had an outburst and

      again yelled, “Yeah, I hit that bitch.” Id. at 87.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 3 of 12
[6]   Griffin died from her injuries a few days later on December 10, 2012. An

      autopsy was performed, which revealed that Griffin had internal hemorrhaging

      within her skull around the brain, between the layers covering the brain, and

      within the spaces of the brain. There was also evidence of severe swelling of the

      brain with parts of the brain beginning to be pushed outside of the skull

      “following the spinal cord and other openings.” Id. at 109. The pathologist

      determined that Griffin died as a result of the intracranial hemorrhages due to

      blunt force injuries to her head, consistent with multiple blows to the head from

      a fist. Id. at 114, 116-17. The manner of death was determined to be homicide.


[7]   On December 13, 2012, the State charged Scott-Manna with murder. A jury

      trial was held on March 3, 2014, which ended in a mistrial because of a hung

      jury. Prior to his retrial, Scott-Manna filed a motion to exclude the statement

      by Griffin, identifying Scott-Manna as her attacker, and the trial court denied

      the motion. A second trial was held on September 2, 2014, at the conclusion of

      which Scott-Manna was found guilty of murder. The trial court sentenced him

      to sixty-years executed. Scott-Manna now appeals.


                                     Discussion and Decision

                                    I. Admission of Evidence
[8]   Generally, we review the trial court’s ruling on the admission of evidence for an

      abuse of discretion. Jones v. State, 982 N.E.2d 417, 421 (Ind. Ct. App. 2013)

      (citing Noojin v. State, 730 N.E.2d 672, 676 (Ind. 2000)), trans. denied. We

      reverse only where the decision is clearly against the logic and effect of the facts


      Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 4 of 12
       and circumstances. Id. Even if the trial court’s decision was an abuse of

       discretion, we will not reverse if the admission constituted harmless error. Id.


[9]    Scott-Manna argues that the trial court abused its discretion when it allowed the

       victim’s statement identifying him as her attacker to be admitted during the

       trial. He asserts that the admission of this statement was a violation of the

       Confrontation Clause because Griffin was unavailable to testify, he had no

       opportunity to cross-examine her and her statement constituted a testimonial

       statement. Scott-Manna contends that the statement by Griffin was testimonial

       because she was describing a past event, and the statement was not necessary to

       resolve an ongoing emergency.


[10]   The Confrontation Clause is embodied in the Sixth Amendment to the United

       States Constitution and prohibits the admission of an out-of-court statement if it

       is testimonial, the declarant is unavailable, and the defendant had no prior

       opportunity to cross-examine the declarant. Lane v. State, 997 N.E.2d 83, 92

       (Ind. Ct. App. 2013) (citing King v. State, 985 N.E.2d 755, 758 (Ind. Ct. App.

       2013), trans. denied), trans. denied.

               Statements are nontestimonial when made in the course of police
               interrogation under circumstances objectively indicating that the
               primary purpose of the interrogation is to enable police assistance to
               meet an ongoing emergency. They are testimonial when the
               circumstances objectively indicate that there is no such ongoing
               emergency, and that the primary purpose of the interrogation is to
               establish or prove past events potentially relevant to later criminal
               prosecution.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 5 of 12
[11]   McQuay v. State, 10 N.E.3d 593, 598 (Ind. Ct. App. 2014) (quoting Davis v.

       Washington, 547 U.S. 813, 822 (2006)). In determining whether the primary

       purpose of an interrogation is to address an ongoing emergency, we must

       objectively evaluate the circumstances in which the encounter occurs and the

       statements and actions of the parties. Id.


[12]   In the present case, when the police knocked on Griffin’s apartment door in

       response to a dispatch of a man hitting a woman, they interrupted Scott-

       Manna’s attack on Griffin, and Scott-Manna jumped out of the apartment

       window and fled the scene. The police found Griffin battered, hysterical, and

       crying. As they were responding to the initial dispatch, the police received

       reports of a man in the area who was running and screaming that someone was

       trying to kill him. As Griffin had told the police that Scott-Manna had also

       stated that someone was trying to kill him, this second report indicated that

       Griffin’s attacker was running around the neighborhood and was a present

       danger. The police were, therefore, handling an ongoing emergency that they

       needed to resolve to assure community safety. Griffin’s statement identifying

       Scott-Manna verified that the police had arrested her attacker and was in

       furtherance of assisting the police in their ongoing emergency. Therefore, the

       statement was not testimonial in nature and did not violate the Confrontation

       Clause.


[13]   However, even if the trial court abused its discretion in admitting Griffin’s

       statement, such error was merely harmless. If a trial court abused its discretion

       by admitting the challenged evidence, we will only reverse for that error if the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 6 of 12
       error is inconsistent with substantial justice or if a substantial right of the party

       is affected. Lehman v. State, 926 N.E.2d 35, 37 (Ind. Ct. App. 2010), trans.

       denied. Any error caused by the admission of evidence is harmless error for

       which we will not reverse a conviction if the erroneously admitted evidence was

       cumulative of other evidence appropriately admitted. Id.


[14]   Scott-Manna challenges the admission of Griffin’s statement identifying him as

       her attacker, which was made as Griffin was being taken to the ambulance

       shortly after the battery occurred. However, Scott-Manna’s identity as the man

       who attacked Griffin was proven by other evidence. From his first interaction

       with the police, Scott-Manna admitted multiple times that he had battered

       Griffin. When the police initially approached him, he stated, “I beat the old

       woman.” Id. at 124. He later repeated this admission when taken back to the

       scene of the crime when he said, ““Yeah, I beat that . . . bitch, bitch’s ass.” Id.

       at 127. He reiterated this admission at the scene and then again when taken to

       the emergency room. We conclude that these repeated admissions by Scott-

       Manna overshadow any prejudice that may have existed by the admission of

       Griffin’s statement. The statement by Griffin was merely cumulative of the

       admissions made by Scott-Manna that he battered Griffin, and any error in the

       admission of the statement was harmless.


                                        II. Sufficient Evidence
[15]   The deferential standard of review for sufficiency claims is well settled. This

       court will neither reweigh the evidence nor assess the credibility of witnesses.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 7 of 12
       Tooley v. State, 911 N.E.2d 721, 724 (Ind. Ct. App. 2009), trans. denied; Elisea v.

       State, 777 N.E.2d 46, 48 (Ind. Ct. App. 2002). Rather, we will consider only

       the evidence and reasonable inferences most favorable to the trial court’s ruling.

       Elisea, 777 N.E.2d at 48. We will affirm unless no reasonable fact-finder could

       find the elements of the crime proven beyond a reasonable doubt. Tooley, 911
N.E.2d at 724-25. Thus, if there is sufficient evidence of probative value to

       support the conclusion of the trier of fact, then the verdict will not be disturbed.

       Trimble v. State, 848 N.E.2d 278, 279 (Ind. 2006).


[16]   Scott-Manna argues that insufficient evidence was presented to support his

       conviction for murder. He specifically contends that the evidence presented

       was not sufficient to prove that he knowingly or intentionally killed Griffin.

       Scott-Manna asserts that there was no evidence presented to show that he had

       problems with Griffin in the past, had threatened her previously, or used a

       deadly weapon when he attacked her. He, therefore, claims the evidence was

       only sufficient for the jury to determine that he knowingly and intentionally hit

       Griffin, which only constituted a battery.


[17]   In order to convict Scott-Manna of murder, the State was required to prove that

       he knowingly or intentionally killed another human being. Ind. Code § 35-42-

       1-1(1). “A person engages in conduct ‘intentionally’ if, when he engages in the

       conduct, it is his conscious objective to do so.” Ind. Code § 35-41-2-2(a). “A

       person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

       aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).

       “Knowledge and intent are both mental states and, absent an admission by the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 8 of 12
       defendant, the trier of fact must resort to the reasonable inferences from both

       the direct and circumstantial evidence to determine whether the defendant has

       the requisite knowledge or intent to commit the offense in question.” Stokes v.

       State, 922 N.E.2d 758, 764 (Ind. Ct. App. 2010), trans. denied. The intent to

       commit murder may be inferred from the nature of the attack and the

       circumstances surrounding the crime, and it is within the province of the jury to

       draw an inference of knowledge or intent from the facts presented. Whatley v.

       State, 908 N.E.2d 276, 284 (Ind. Ct. App. 2009), trans. denied.


[18]   The evidence presented at trial showed that Scott-Manna attacked Griffin in her

       apartment and hit her several times on the left side of her head. Griffin told the

       police that, as he battered her, Scott-Manna yelled that “he was not going to

       allow her to turn him in because they were trying to kill him.” Id. at 83. A jury

       could infer from such a statement that Scott-Manna intended to kill Griffin in

       order to keep her from turning him in. In fact, Scott-Manna was interrupted in

       his attack of Griffin by the police knocking on the door of the apartment; he,

       therefore, only fled because the police arrived and not because he had

       concluded his attack. Additionally, the evidence showed that Scott-Manna was

       a young man, who was agile enough to jump out an apartment window to

       escape the police. Griffin was a sixty-year-old woman, who was in “frail”

       health and suffered from several health conditions. Therefore, the relative sizes

       and strengths of Scott-Manna and Griffin suggest that Scott-Manna either

       knowingly or intentionally killed Griffin. Further, Scott-Manna repeatedly

       battered Griffin in the head and face area with sufficient force to cause


       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 9 of 12
       substantial injuries. The multiple blows caused bruising to her left eye area and

       actual eyeball as well as the intracranial hemorrhaging that was found within

       her skull around the brain, between the layers covering the brain, and within the

       spaces of the brain. The attack also resulted in severe brain swelling that had

       begun to cause the brain to be pushed outside of the skull. Looking at the

       evidence most favorable to the jury’s verdict, as we are required to do, we

       conclude that the jury could reasonably infer that, at the least, Scott-Manna

       knowingly killed Griffin. The evidence was sufficient to support Scott-Manna’s

       conviction for murder.


                                    III. Inappropriate Sentence
[19]   Under Indiana Appellate Rule 7(B), “we may revise any sentence authorized by

       statute if we deem it to be inappropriate in light of the nature of the offense and

       the character of the offender.” Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct.

       App. 2014). The question under Appellate Rule 7(B) is not whether another

       sentence is more appropriate; rather, the question is whether the sentence

       imposed is inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App.

       2008). It is the defendant’s burden on appeal to persuade the reviewing court

       that the sentence imposed by the trial court is inappropriate. Chappell v. State,

       966 N.E.2d 124, 133 (Ind. Ct. App. 2012), trans. denied.


[20]   Scott-Manna argues that his sixty-year sentence is inappropriate in light of the

       nature of the offense and the character of the offender. He claims that, as to the

       nature of the offense, he did not intend to kill Griffin and her cirrhosis


       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 10 of 12
       contributed to her death, and therefore, his sentence was not appropriate.

       Scott-Manna further asserts that, as to his character, his mental illness, remorse

       for his actions, and minimal criminal history show that his sentence was

       inappropriate.


[21]   As to the nature of the case, the evidence shows that Scott-Manna attacked

       Griffin in her apartment, hitting her multiple times in the head and face area,

       and stopped when he was interrupted by the police knocking on the apartment

       door. Griffin eventually died from her injuries, which include severe

       hemorrhaging in her brain and swelling of the brain. Nothing in the record

       shows that Griffin provoked Scott-Manna in any way; in fact, Scott-Manna

       stated in a letter he wrote to Griffin before her death that he knew she was

       trying to help him when he attacked her. State’s Ex. 28 D. Further, this was a

       crime committed by a young man against an older woman who was in frail

       health and not his physical equal.


[22]   As to Scott-Manna’s character, although this is his first adult conviction, he was

       only eighteen when he committed the instant crime and had juvenile

       adjudications for auto theft and resisting law enforcement. He had been placed

       on probation for one of his adjudications, which he did not successfully

       complete, and had been made a ward of the State and ran away from

       placement, eventually being placed in the Indiana Boys School. Scott-Manna

       failed to utilize the repeated efforts of the juvenile justice system to steer him

       away from a criminal path. Additionally, during his incarceration for this case,

       Scott-Manna displayed repeated misconduct by allegedly battering a

       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 11 of 12
       correctional officer and damaging jail property. Based on these allegations,

       new criminal charges of battery and criminal mischief were filed against Scott-

       Manna. Although the trial court acknowledged that Scott-Manna has some

       mental health issues, that acknowledgement does not necessarily make his

       sentence inappropriate. Based on the nature of the offense and the character of

       the offender, we conclude that Scott-Manna’s sentence was not inappropriate.


[23]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1411-CR-391 | July 27, 2015   Page 12 of 12